Title: To Thomas Jefferson from Bernard Peyton, 2 September 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
2d Septr. 1822
I was favor’d last evening with yours covering chk: on Farmers Bank for $1059.66 which is at your credit in a/c as directed—Any dfts: you may have occasion to draw will be honor’d as heretofore—I have this morning procured the 8 Boxes Tin, 3 Bundles spike Rods, & 1 Box Glass 12/18, but could not find, at Smith’s, or any where else, 12/12 Glass, he is good enough to say he will order it immediately, from Boston.—the Tin & Rod I have directed to go by the first Waggon for Charlottesville & the other articles by the first Boat for Milton, there are none of either here just now tho’, & suppose there will be no boat for a considerable time, as the River is uncommonly low—Waggons have been more scarce this summer than I ever knew them, I hope tho’ one will soon be found—I shall leave here tomorrow, pass thro’ Culpepr, & hope to reach Monticello about Saturday or Sunday next, accompanied by Mrs Peyton & Judge Green, mean time, remain,With sincere regard Dr sir Yours very TrulyB. Peyton